Caton, J. We think the demurrer filed by Bestor and Debord should have been overruled. At the time the original decree was rendered, nearly sixteen years ago, Doran, the mortgagor, had a perfect title to the land, but one of the mesne conveyances, through which he derived title, had not been recorded. Eight years after the decree was rendered, Hunt, the grantor, in that unrecorded deed, made another conveyance of the same premises to one Kurshect, which deed was put upon record before the first deed from Hunt, under which the mortgagor held his title, was recorded. The bill further shows that Xursheet had no interest, in fact, in the conveyance to him, but took it as trustee for Hoes, to whom he soon after conveyed the land, and that in 1851, Hoes conveyed to Bestor and Eiggs, and that afterward Eiggs assigned his interest to Bestor. The bill further shows that Debord now has possession of the land, claiming title under a purchase from Bestor. The bill shows that all the parties, who have ever held the title under the second deed executed by Hunt, had notice of Doran’s title, his mortgage to Lee, and of the foreclosure of that mortgage. The bill prays that the decree of foreclosure may be revived; that another commissioner may be appointed to execute it, and for general relief. It is unnecessary now to inquire, whether it was necessary to revive the original decree for the purpose of having it executed, so far as the rights of the mortgagor and those claiming under him, were concerned. Since that decree was rendered, a hostile, fraudulent title has sprung up, which stands in the way of the execution of that decree, which the assignee of the mortgagee and of the decree has a right to remove out of his way, for which purpose the statements of this bill, with the-general prayer tor relief, are sufficient. If Bestor and Debord are tona fide purchasers, and are, in fact, entitled to the land unincumbered by the mortgage and unembarrassed by the decree, they should have an opportunity of showing it, "before any further steps are taken under the decree toward its execution; but if, on the other hand, their title is fraudulent, as the hill alleges, the complainant is entitled to show it before the decree is executed, that the land may go into market with a clear title, that it may bring its full value.- That is due as well to Doran, the mortgagor, as to the complainant. W e are of opinion that the court erred in sustaining the demurrer of Bestor and Debord, and that portion of the decree must he reversed and the suit remanded. Decree reversed.